 LOGGINS MEAT CO., INC.303Loggins Meat Co.,Inc.'andAmalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, Local Union No. 540.Case 16-CA-4908October 9, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 9, 1973, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the Respondent and the Gen-eral Counsel filed exceptions and supporting briefs,and the Charging Party filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, and,conclusions to the extent consistent herewith.The Administrative Law Judge found 8(a)(1) and(3) violations in the 3-day suspension of Johnnie San-ders on July 28, 1972, and her discharge on August 18,1972.We do notagreethat the General Counsel hasestablished by a preponderance of the evidence thatthe Respondent either suspended or discharged San-dersbecause of her union activity.The only evidence of union activity on the part ofSanders shown to have been known to the Employeris that on the day of the election, some 5 monthsbefore hersuspension,Sanders wore a "Vote Yes"button .2 However, many of the other employees woresuch buttons and no reprisals were takenagainstthem. In finding that Sanders' suspension was discri-minatorily motivated, the Administrative Law Judgerelies on Sanders'testimony that after she had re-turned to work she was told by Plant Manager Parkerthat she had "harassed" three employees and namedLinda Land as one of them. Elsewhere in her testimo-ny Sanders identifies Land as one of the employees"who, had slowed down on attending union meet-ings."Sanders made no inquiry of Parker as to thenature of the alleged harassment. Neither did she seekany explanation from Land. There is no evidence thatSanders had solicited Land in connection with theUnion, or that she had engaged in contacting support-1The name ofRespondent appears asamended at the hearing-2 Sanders testified that she handed out six or seven cards between Januaryand her terminationThe dissent refers toSanders' solicitationof otheremployeesto sign cardsfor the Union, and the Administrative Law Judgehas foundthat thiswas the reasonfor Respondent's treatmentof Sanders.But no evidenceis recited to show Respondent's awarenessof this activity.ers of the Union that seemingly had lost orwere losinginterest.TheAdministrative Law Judge draws the in-ference that when Parker spoke of harassment he hadreference to solicitation in behalf of the Union.' Hethen proceeded to draw the further inference, basedon the skeletal testimony that Land had slowed downin her attendance of union meetings, that Sanders wassuspended by the Employer in the mistaken belief thatshe had been soliciting Land to renew her support ofthe Union. We view this as no more than speculation.Equally tenuous is the Administrative Law Judge'sapparent theory as to Sanders' subsequent discharge.Sanders testified that at the time of her discharge shewas told by Plant Superintendent Clarkson that "youhave been heard to say you were going to slow downin your work and you did." Sanders made no reply tothat accusation at the time. She, merely departed with-out saying anything further. However, at the trial inthis proceeding she denied that she had engaged inany work slowdown. Based on Sanders' denial at thehearing, the Administrative Law Judge concludedthat the Respondent was mistaken when it believedthat Sanders had slowed down in her work.Becausesome employees had previously discussed, a workslowdown at a union meeting, the Administrative LawJudge perceived some connection between that unionactivity and Sanders' alleged work slowdown.However, according to the Administrative LawJudge, the employees had rejected the idea of a slow-down and there is no evidence that Respondent waseven aware of the discussion of that topic at a unionmeeting. Nevertheless, he felt that Respondent's mis-taken belief regarding Sanders arose in a "context" ofemployees' union activities and concluded that theBurnup & Sims, Inc.,4principle was applicable to thissituation.We disagree.InBurnup & Sims, Inc.,the Supreme Court stated:In sum, § 8(a)(1) is violated if it is shown that thedischarged employee was at the time engaged ina protected activity, that the employer knew itwas such, and that the basis of the discharge wasan alleged act of misconduct in the course of thatactivity, and that the employee was not, in fact,guilty of that misconduct.It is clearin theinstant case that Sanders was not3We believe the word harassment is capable of other interpretations than -union solicitations. Thus, although not mentioned in the Administrative LawJudge'sDecision,the record shows from Sanders' own testimony that, a fewdaysbefore her suspension,itwas brought to the Employer's attention thatshe and another employee, Wanda Bennett, had engaged in an altercationarising out of Bennett's taking offense from remarks of Sanders with respectto another employee riding home with Mexicans and that"WAmte girls shouldleaveMexicans alone."4379 U.S. 21, 23 (1964)206 NLRB No. 31 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in a protected 'activity concurrently withRespondent'smistaken belief of misconduct. Theconnection between Sanders' earlier union activitiesand Respondent's subsequent belief that she hadslowed down in her work is missing. UnderBurnup &Simsthere must coexist a protected activity and anemployer's mistaken belief that the discharged em-ployee had engaged in misconduct "in the course ofthat activity."Moreover, unlike, the Administrative Law Judge,we are not persuaded that the discharge of an employ-ee at the start of the workday and without prior warn-ing necessarily "compels" a finding that there was adiscriminatory motivation for the discharge. Nor dowe find adequate warrant for such a conclusion in ourcolleague's dissent.On the basis of the record before us, we find thatthe General Counsel has not established that eitherSanders' suspension or discharge was violative of Sec-tion 8(a)(1) and (3). Accordingly, as the Administra-tive Law Judge found no violations of Section8(a)(1)and (5), we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Lbor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBER FANNING,dissenting:I do not agree with the majority's refusal to find, asthe Administrative Law Judge did, that the suspen-sion and later discharge of employee Johnnie Sanderswere violations of Section 8(a)(3) and (1). I would,moreover, reverse the Administrative Law Judge'sconclusion that Respondent did not violate Section8(a)(5) of the Act.In my opinion the General Counsel has establisheda prima faciecase that Johnnie Sanders' suspensionand discharge were discriminatorily motivated be-cause of her membership in the activities on behalf ofthe Union. The Administrative Law Judge found thatSanders wore a "Vote Yes" badge on election day,March 10, 1972. This was brought to the'attention ofcoowner Ronnie Loggins when he asked Sanders' de-partment leadman how many girls were wearing"Vote Yes" badges.' Sanders and another girl werethe only two in that department who were wearingsuch badges, and Sanders was standing "right beside"Loggins at the time. The Administrative Law Judgealso found that Sanders passed out cards throughout5By inadvertence the Administrative Law Judge found that Plant Superin-tendent Charles Clarkson, rather than Ronny Loggins, was involved in thisincidentthe campaign. In addition the record shows that evenafter the election she (Sanders) gave'somecards tonew employees, and she attended all union meetings.Sanders received wage increases of 10 cents an hourin January and July. In his Remedy section the Ad=ministrative Law, Judge found that Sanders was laterreinstated.The varying reasons given to Sanders for both thesuspension and the discharge by Respondent tend toindicate that the reason for its action was union ani-mus. Originally Sanders was told that the reason forher July 28 suspension was "some confusion that wasgoing around." Upon her return to work on August3 a different reason, her alleged harassment of threeemployees, was given to her for the suspension. WhenSanders was discharged on August 18 the purportedreason,given her was "all this confusion that has beengoing on." Sanders denied knowledge of this, andRespondent told her that she had engaged in a slow-down. At the hearing it offered no evidence of a slow-down.The shifting reasons for the suspension and the dis-charge, the lack of any warning that she might bedischarged, and the Respondent's failure to offer anyevidence that Sanders participated in a slowdown per-suade me that the Administrative Law Judge rightlyconcluded-apart from reliance onN.L.R.B. v. Burn-up & Sims,379 U.S. 21 (1964), on the 8(a)(1) aspectsof the Respondent's treatment of Sanders-that shewas suspended and discharged in violation of Section8(a)(3) and (1).6The complaint alleged an 8(a)(5) based on negotiat-ing in bad faith and withdrawing the authority of6The General Counsel has excepted to the failure of the AdministrativeLaw Judge to credit the testimony of Sanders and of Ann Hunter concerningremarks made to them by coowner Randy Parker, which remarks are allegedas 8(a)(1), as well as 8(a)(5), violations.Sanders was called in by Parker onAugust 3, after her suspension of July 28, and, as she testified, told that "hehad a bunch of complaints from the Labor Board, but they were not goingto amount to anything and for her to tell Fred Tilson there was not ever goingto be a Union there " Ann Hunter, a former employee, testified that shecalled Parker on August 9 and told him she was quitting as she was tired ofthe whole mess.Parker asked her whether she was referring to the Union andwent on to say ".that the Union is not going to get in here It is not goingto run my business"Parker denied both statements and the AdministrativeLaw Judge credited him partly because he saw no reasonwhyParker wouldmake such statements"months after an election which the Union had won "This overlooks the fact that Respondent had recently received a decision byanother Administrative Law Judge inLoggins, Robert D, Ronny M. Logginsand Randy Parker d/b/a Loggins Meat Co,199 NLRB No. 38. That decisionissued on June 20, 1972, and the Respondent filed exceptions to the Boardin that case on July 25, just 3 days before Sanders' suspension,and less thana month before Respondent abruptly withdrew its contract proposal to theUnion. It involved the early part of the same organizing campaign in whichSanders was active,found illegal threats and interrogation by Randy Parker,and directed the reinstatement of a union adherent who had been discharged.The Administrative Law Judge referred to theLogginsdecision but was notpersuaded that it supported a finding of bad faith by the Respondent in thiscaseApparently he failed to connect the timing of the receipt of that deci-sion, and the Respondent's filing exceptions with respect to it, with theSanders and Hunter testimony in early August. Thus his credibility findingwith respect to that testimony is subject to serious question LOGGINS MEAT CO., INC.305Attorney Joe Parker to negotiate. The parties engagedin seven contract negotiating sessions beginning May1.A Federal mediator attended the last two sessions.On August 23, the last session, Joe Parker presenteda full contract proposal to Union Representative Til-son, as the mediator had requested at the session be-fore. Tilson did not accept the offer but said he wouldpresent it to the employees that evening for a vote.The employees approved Respondent's proposedcontract that evening. Early the next morning, August24, Parker called Tilson and told him that senior part-ner Loggins, Respondent's controlling owner, disap-proved of two provisions in the contract and thereforeRespondent's agreement must be withdrawn as tothose provisions. Tilson replied that the contract hadalready been accepted and that Parker had repre-sented that he had full authority to make the proposal.The charge followed on August 29.Parker had reaffirmed his authority to negotiate atthe August 23 meeting, and he made no mention ofany necessity for final approval by Loggins. At thehearing Parker admitted that he had acted at all sevennegotiating sessions as if he had complete authority.His testimony includes the comment: "Now if thematter had been accepted prior thereto [the withdraw-al],we might be in a different ball game." RandyParker testified that he had discussed the full contractwith Mr. Loggins and it was his understanding at thelast session that "if the Union signed the contract atthe meeting, they had a contract " Finally it should benoted that Randy Parker is a coowner and that heparticipated in all but one of the earlier negotiatingsessions. Taken together these facts establish to mysatisfaction that the contract which the employeesaccepted was fully authorized. The abrupt withdrawalof two significant provisions on the morning of Au-gust 24, before the Union could communicate the factthat the employees had already approved the con-tract, is, in my opinion, totally inconsistent with good-faith bargaining. I would therefore find a violation ofSection 8(a)(5) and issue an order requiring the Re-spondent to sign the contract.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This caseinvolves a complaint alleging that Respondent, LogginsMeat Co., Inc.,' violated Section 8(a)(1) and (3) of the Actby first suspending and later discharging an employee be-cause of her union activities, and Section 8(a)(1) and (5) ofthe Act by withdrawing offers made in negotiations, with-drawing the authority of its negotiator to bargain with theiThe name of Respondent appears as amended at the hearing.above-captioned Union, and by refusing to sign a writtenagreement embodying rates of pay, wages, hours of employ-ment, and other conditions of employment agreed uponbetween Respondent and the Union. The complaint issuedon October 20, 1972,2 pursuant to a charge filed by theUnion on August 29. Hearing was held in Tyler, Texas, onNovember 28.Upon the entire record,' including my observation of thewitnesses, and after consideration of the briefs filed by Gen-eral Counsel and Respondent, I make the following:IFINDINGS OF FACTA. The Suspension and Dischargeof Johnnie Sanders1.The factsRespondent is engaged in the business of processing anddistributing meat from a facility at Tyler, Texas, where itemploys approximately 30 employees.'About the first week of January, the Amalgamated Meat-cutters and Butcher Workmen of North America, AFL-CIO, began an organizational campaign among employeesof Respondent which culminated in the holding of an elec-tion on March 10. A majority of the employees voted forunion representation and the Union was certified on March20.Johnnie Sanders, who was employed packing, wrapping,and boxing meat, had been employed by Respondent sinceOctober 22, 1971. She testified that she signed a union cardat the beginning of the union campaign and throughout theunion campaign passed out union cards. On the day of theelection for a period of about 3 hours, a number of theemployees wore union badges with a legend "vote yes."Sanders was one of the employees to wear such a badge andshe testified that while she had it on Plant SuperintendentCharles Clarkston came up to -the leadman in her depart-ment and asked how many girls were wearing the unionbadges. Sanders and another employee were wearing themand the leadman so informed Clarkston. At the time of thisconversation, Sanders was standing right next to Clarkston.On July 28, Clarkston suspended Sanders for 3 days tell-ing her that the reason for the suspension was some confu-sion that was going around. Sanders told him she knewnothing about any confusion and he rejoined that she did.Sanders returned to work 3 days later and during the morn-ing coffee break she was summoned to the office of RandyParker, plant manager and co-owner of Respondent. San-ders testified that Parker did most of the talking and thathe said something about her suspension. She told him shewould like to know what the suspension was all about, andParker told her she knew what it was all about. When shedenied that she did he told her that three of his best employ-ees had complained that she had harassed them. When she2 Unless otherwise indicated, all dates are in 19723 Respondent's unopposed motion to correct record is hereby granted andthe motion is received into evidence as ALJ Exh 14 Commerce is not in issue. The complaint alleges, the answer admits andI find, that Respondent annually meets the Board's direct outflow and inflowstandards for the assertion of jurisdiction. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked him who, he named employee Linda Land. Sanderssaid she did not beleive it, because she and Land werefriends. Parker told her that the complaint was true and thathe preferred to believe Land to her. According to Sanders,the conversation ended with Parker stating that he had abunch of complaints from the Labor Board, but they werenot going to amount to anything, and for her to tell FredTilson, who is the business representative of the Union, thatthere never would be a union there.On August 18, before punching in for work, Sanders wasapproached by Clarkston and told that her services at Log-gins were no longer desired. She asked him why and he toldher "Well, you know all this confusion that has been goingaround." Sanders told him that she was not guilty of any ofthat and he told her that she had been heard to say that shewas going to slow her work down and she did. Sanders didnot reply to this accusation, but simply left without sayinganything else. At the hearing she denied that she had en-gaged in any work slow down.2.Analysis and conclusionsThe complaintallegesthat Respondent laid off JohnnieSanders on July 28 and discharged her on August 18 be-cause of her membership in and activities on behalf of theUnion. Respondent denied in its answer that it had sus-pended or discharged Sanders because of her union activi-ties,but Respondent offered no evidence to explain thereason for the 3-day suspension and the discharge. Thus, theonly evidence respecting the allegation of discrimination isthe uncontradicted testimony of Sanders as describedabove, and the question presented is whether such evidenceis sufficient to establisha prima faciecase that the suspen-sionand discharge were violative of Section 8(a)(1) and (3)of the Act.In itsbrief, Respondentassertsthat the burden of provingthat the suspension and discharge were unlawful rested onGeneral Counsel and that the employer does not have theburden of proving that the discharge was for a proper rea-son. I agree. It is well established that an employer maydischarge an employee for a good reason, a bad reason, orfor noreason,and'the only limitation on that right is thathe may not discharge or discipline an employee because ofhis union or protected activities.N.L.R.B. v.McGahey,T.A., Sr.; T. A. McGahey, Jr.; Mrs. Altie McGahey Jonesand Mrs. Wilda Frances McGahey Harrison, d/b/a ColumbusMarble Works,233 F.2d 406 (C.A. 5, 1956). In thiscase, wedo not know from Respondent for what reason or reasonsit first suspended, then later discharged, Sanders. Neverthe-less, the burden of proving that the reason was one prohib-ited by the Act remained with General Counsel.In arguing that this burden was not met, Respondentadverts to the fact that Sanders' wearing of a "Vote Yes"button is a factor entitled to little weight inasmuch as theevidence indicates that most of the other female employeeswore similarbuttons and no reprisals were taken againstthem. As to Sanders' signing of a card, there is no showingthat Respondent knew she had done so, just as there is noshowing that Respondent knew of Sanders' soliciting otheremployees to sign cards. Moreover, Respondent asserts thatthere is no scintilla of evidence to show that from the dateof the election in March until her discharge in August San-ders participated in any union activity whatsoever: On theother hand, Respondent notes that there were other employ-,ees whoseunion activities were more extensive than Sanders(in that they served on the negotiating committee) and noreprisals were taken against them.Although thereis somemerit in Respondent's assertions,they are outweighed by Sanders' uncontradicted testimonyabout the reasons given her for her suspension and dis-charge. Thus, when suspended, Sanders was told by Super-visor Clarkston that it was because of "some confusion thatwas going on." Sanders did not know what Clarkston meantand denied being the cause of any. If this were all we knewof the reason for the suspension I do not believe a findingof an unlawful suspension could be made. But when San-ders returned to work after the suspension, she testified thatco-owner Randy Parker told her that the reason she hadbeen suspended was that three employees had complainedshe had harassed them, naming one, Linda Land. Land hadbeen one of the employees who had supported the Unionand had worn a "Vote Yes" button who later lost interestin the Union and ceased attending union meetings. Accord-ing to Randy Parker's statement to Sanders, Land had toldhim Sanders was harassing her. He did not specify in whatrespects Sanders was doing so, but there is no indication ofany reason for Sanders to have harassed Land, who shedescribed as a friend of hers, and it is a reasonableinferencethat the alleged harassment related to Sanders solicitationof Land to renew her support of the Union. Sanders did nottestify that she solicited Land. She did deny, that she har-assed her. Whether or not Sanders did solicit Land is imma-terial to decision. It is clear that Respondent believed thatshe had and that she had done so in an unprotectedmanner,and Respondent suspended her for that reason. Assuming,arguendo,that Respondent had a good-faith belief that San-ders had been guilty of misconduct in the solicitation ofemployees, her suspension was nevertheless violative of Sec-tion 8(a)(1) when the evidence shows that Sanders was notin fact guilty of misconduct.N.L.R.B. v. Burnup & Sims,Inc.,379 U.S. 21 (1964).As is readilyseen, the application of this principle rendersmeaninglessthe arguments of Respondent against a findingof a violation.Burnup & Sims,however, only supports afinding that the suspension of Sanders violated -Section8(a)(1) of the Act. The complaint alleges a violation ofSection 8(a)(3) as well, and for such a finding there must bea showing of a discriminatory motive. In my judgment, sucha motive may be reasonably inferred by the very manner inwhich Respondent handled the suspension. Sanders was nottold why she was suspended in the first place, and when shewas told thereasonafter the fact and denied engaging in themisconduct charged against her, Respondent merelybrushed aside her denial. These circumstances persuade methat the motivating factor for Sanders' suspension was San-ders' activities in soliciting employees to join or support theUnion and the suspension was violative of Section 8(a)(3)of the Act. Respondent's contention that it had no knowl-edge of such activities is belied by Randy Parker's remarksto Sanders on the occasion of her return to work. Moreover,given the size of Respondent's plant, it may reasonablybe inferred that Respondent knew of Sanders' sympathies LOGGINS MEAT CO., INC.307for, and support of, the Union.Although the details are different, the same consider-ations apply in finding that Sanders' discharge was violativeof Section 8(a)(1) and (3) of the Act. In this instance, ac-cording to Sanders' uncontradicted testimony, supervisorClarkston gave as one of the reasons for the discharge thatSanders had engaged in a slow down. Sanders testified thatemployees had discussed the idea of a work slowdown at aunion meeting, but the idea was rejected. Sanders testifiedshe did not engage in a work slowdown, and there is noevidence she did. Thus, it was in the context of the employ-ees' union activities that Respondent formed the belief thatSanders engaged in unprotected activity. As the allegedmisconduct was associated with. the protected activities ofthe employees, and as Respondent discharged Sanders be-cause of its belief that she had engaged in misconduct in thecourse of such activities, and as Sanders had not engagedin the alleged misconduct, her discharge was violative ofSection 8(a)(1) of the Act. As with Sanders' suspension, thecircumstances of the discharge compel a finding that Re-spondent was discriminatorily motivated in discharging her.Again, there was no warning. Again, the action was takenabruptly at the beginning of a work day, and Sanders' denialof misconduct was just brushed aside. These circumstances,coupled with the earlier unlawful suspension, support afinding that the discharge was discriminatorily motivatedand violative of Section 8(a)(3) of the Act.B.The Alleged RefusalTo Bargain1.The factsAs noted above, an election was held on March 10 andthe Union was certified on March 20. Thereafter, the partiesheld seven meetings: May 1 and 17, June 21 and 22, July7 and 26, and August 23. Respondent's negotiators wereRandy Parker and Attorney Joseph Parker (who is not relat-ed to Randy Parker). Attorney Parker was the principalnegotiator on behalf of Respondent.The sixth meeting on July 26 was held in the presence ofa Federal mediator and it concluded with the under-standing that Respondent would prepare a counterproposalfor the next meeting.When the parties met on August 23, Respondent present-ed a complete written contract proposal. After studying theproposal, the Union, through Fred Tilson, its principal ne-gotiator, proposed the addition of a checkoff provision andimprovement in medical insurance benefits. Respondent re-fused to modify its proposal and Tilson advised its negotia-tors that he would call a meeting of the employees for thatnight and submit the matter to them with a recommenda-tion against acceptance. According to Tilson, he added thatif the employees voted to accept Respondent's proposal,then they had a contract.A meeting was held that night and the employees votedto accept Respondent's proposal.The following morning, Tilson received a telephone callfrom Attorney Parker who advised him, before Tilson com-municated to him the results of the employee meeting, thatthe contract proposal was being withdrawn with regard totwo provisions: the provision for daily overtime after 8hours, and the annual wage reopener (the contract proposalwas for a 3-year term). Tilson advised Parker that the em-ployees had voted to accept the contract, that he had beentold by Parker that Parker had full authority to make theproposal, and that the contract was therefore agreed to.Attorney Parker later confirmed by letter his withdrawalof the contract proposal in the two particulars describedabove and advised Tilson he had contacted his client todetermine if there was a possible area of compromise. Herequested that Tilson contact him if he had any suggestions.The parties have had no negotiation meetings since Au-gust 23, and the charge in the instant case was thereafterfiled on August 29.2.Analysis and conclusionsThe complaint alleges that Respondent negotiated in badfaith by telling employees there would never be a union atits plant, by withdrawing its offer in regard to wages afterthe offer had been accepted by the Union, by withdrawingthe otensible authority of its negotiator, and by refusing tosign a written agreement embodying the terms and condi-tions of employment orally agreed to by the parties. Therefusal to sign a written agreement appears to be the princi-pal issue.It is settled law that where an employer or a union haveorally agreed to the terms and conditions of a collective-bargaining agreement either may be required, upon request,to sign a written agreement embodying the terms and condi-tions orally agreed to.H. J. Heinz Company v. N.L.R.B.,311 U.S. 514 (1941). Of course, before there can be a findingof a refusal to sign, it must be established that the partieshave entered into an oral agreement. In this case, the recordindicates that an oral agreement was never entered into. InF.W. Means Company v. N.L.R.B.,377 F.2d 683, 686 (C.A.7, 1967), the court pointed out that while the "technical rulesof contracts" do not necessarily control all decisions inlabor-management cases, "the normal rules of offer andacceptance" are generally determinative of the existence ofa bargaining agreement. In this case, there was no accep-tance of Respondent's August 23 offer.Itisundisputed that theUnion did not acceptRespondent's contract proposal at the August 23 meeting.Union Representative Tilson told Respondent's negotiatorsthat he would have a meeting of the employees that sameevening and that he would present them with Respondent'sproposal with a recommendation against its acceptance.5Contrary to Tilson's recommendation, the employees votedto accept Respondent's proposal. Despite this, a bindingagreement did not come into effect because an acceptanceisnot effective until communicated to the offeror,' and5According to Tilson, he told Respondent's negotiators that he would notrecommend acceptance of the proposal, but added that if the employees didaccept it the Union would sign the contract Attorney Parker denied that thisadded remark was made I credit Parker whose demeanor impressed me andwhose answers to all questions put to him appeared to me to be givencandidly and without purpose of evasion I was not similarly impressed byTilson. However, whether or not Tilson made the added remark is immaterialto decision. It was implicit in the situation that the employees might vote foracceptance of the contract6Williston on Contracts, 3d ed., vol. 1, § 70. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the acceptance was communicated the offer waswithdrawn. As stated inShreveport Garment Manuracturers,133 NLRB 117, 121,Strictly as a matter of fundamental contract law, andwithout regard to possible bad-faith motives, the Re-spondent effectively could have forestalled a contractat any time before acceptance of its outstanding offerby withdrawing or changing its terms .33Williston on Contracts,3d. ed., vol. 1, sec. 55Sunderland's Incorporated194 NLRB 118, cited by Gen-eral Counsel,is inaccord withShreveport.There, the Unionnegotiator's acceptance was deemed ineffective because theparties had agreed that ratification was a precondition toarrival at a final binding agreement, and before ratificationoccurred, the offer was withdrawn. In the instant case, theoffer was rejected by the Union's negotiator and the mem-bership overruled him and voted to accept the offer, butbefore acceptance was communicated the offer was with-drawn.As the offer was withdrawn prior to notification of accep-tance, I conclude that no binding agreement was reachedwhich Respondent can be required to sign.The foregoing represents the application of fundamentalprinciples of contract law and, as pointed out inShreveport,supra,prescinds from any question of bad faith motives inthe withdrawal of the August 23 offer. The question is notone to be avoided, however, because one of the allegationsof the complaint is that the withdrawal of the offer wasmotivated by bad faith. A related allegation is the allegationthat Respondent withdrew the authority of its negotiator inviolation of Section 8(a)(5). Respondent denies that any ofits actions were motivated by bad faith. Both parties citecases in support of their positions, but where issues of good'or bad faith are presented the conclusion is normally depen-dent on the particular facts of the case. That is the situationhere.At the threshold, there is an issue concerning the groundrulesof the bargaining. The record indicates that the Unionexpressly reserved in its initial contract proposal the right`. . . to add to, to delete from or alter this proposal at anytime." Respondent contends that at the initial negotiationmeeting it reserved a like right, including an understandingwith the Union that all agreements reached were tentativeand subject to the approval of Robert Loggms who at thattime was the employer's senior partner. Both Randy Parkerand Attorney Joseph Parker testified to such an under-standing. Union Representative Tilson's testimony on thepoint appears to me to be equivocal and to amount to adenial of any such understanding. I see no need to analyzehis testimony in detail. I am persuaded that it was under-stood by the parties that any agreements reached during thecourse of bargaining were tentative agreements subject toapproval by Robert Loggins, and I credit Randy Parkerand Attorney Parker's testimony in this regard. Conclusionon this does not, however, resolve the issue of Respondent'sgood or bad faith in withdrawing its contract offer on Au-gust 24.It is common practice for the parties to agree that agree-ments reached during the course of bargaining shall be ten-tative and subject to change, and just as a union maycondition acceptance of a final contract proposal on ratifi-cation by its members, an ,employer may condition agree-ment on a contract proposal on approval by the negotiator'sprincipal. But we are not treating here of tentative agree-ments made during the course of bargaining. We are treat-ing of a contract proposal prepared and submitted byRespondent's principal negotiator, and we are treating-of aproposal for a complete contract, not merely selected arti-cles tentatively agreed upon in the course of bargaining. Inthis circumstance, the ground rules cannot be said to haveapplied to the situation created by Attorney Parker's August23 proposal and had the Union made a timely acceptance,Respondent would be bound to honor the agreementreached and to sign a written agreement. And it wouldappear that Attorney Parker understood this when he re-marked while testifying "Now, if the matter had been ac-cepted prior thereto [that is, withdrawal of the offer] wemight be in a different ball game." Randy Parker likewisetestified that if the Union had signed the contract at themeeting, they had a contract. Moreover, when AttorneyParker presented the proposed contract, he was asked byTilson if he had the authority to negotiate and he repliedthat he did. He-said nothing about the necessity of obtainingapproval of the proposal by Robert Loggins.But while Respondent could have been held to its agent'soffer had it been accepted, it does not follow that it couldnot withdraw the offer before acceptance and after consul-tation between the agent and his principal. Such a with-drawal could have been made whether or not the parties hadagreed on ground rules providing for approval of their ac-tions by their principals, and the only question would be thegood faith of the party withdrawing the offer. As to thisquestion, the first thing to be kept in mind is that the offerwas not withdrawn, in total, but only with regard to dailyovertime and the wage reopener provision. As to the wagereopener provision, it had never been discussed in negotia-tions. Initially, the Union had proposed a 1-year contract.During the negotiations, Respondent had suggested a 3-year contract and the Union had replied that it was open tothe suggestion if the contract provided "enough" in the formof wage increases.What the Uniondeemed"enough" wasnever discussed, and when Attorney Parker was faced withthe preparation of a complete contract proposal for theAugust 23 meeting, without consulting his principal, he pro-posed a 3-year contract (to suit his client) with an annualwage reopener (to suit the Union.) In my judgment, the verymaking of the proposal evidences a desire on the part ofAttorney Parker to submit a proposal on whichagreement,could be reached. Parker testified that it was only after hehad made the proposal that his client indicated disapprovalof the provision, and the proposal was withdrawn. Ofcourse, Attorney Parker's conduct may vouch for his goodfaith and his principal may still have acted in bad faith. Inmy judgment, the evidence is insufficient to hold that Re-spondent acted in bad faith when senior partner Logginsrefused to endorse Attorney Parker's proposal. The wage'reopener provision was one he had not had a prior opportu-nity to consider and his reason for rejecting it (he did not LOGGINS- MEAT CO., INC.309want to engage in negotiations every year) was not a frivo-lous one. Bad faith can hardly be inferred from theprincipal's rejection of one contract proposal which he hadnot previously considered.The same situation does not apply to Respondent's with-drawal of agreement on the daily overtime provision. Agree-ment on this issue had been reached at the third negotiatingsessionand, although the record does not expressly indicatethat Robert Loggins had approved the provision, approvalis implicit from the failure of the negotiators to withdraw theprovision before August 24. No matter how you look at it,Respondent's withdrawal of agreement on that provision onAugust 24 represents a last minute change of position. Thistype of conduct is a well established indicium of bad faith.InHarry R. Pickett and Eva M. Pickett d/b/a F & J WireProducts Co.,174NLRB 340 (1969), a case cited by GeneralCounsel, the withdrawal of agreement at the last minute wasdescribed as "negotiation in reverse" and such conduct,coupled with the failure of the principal to devote sufficienttime and attention to his bargaining obligation, was foundto be disruptive and in derogation of the collective-bargain-ing process.A similar last minute withdrawal is present here, and asimilarfailure to pay sufficient attention to the obligationsof collective bargaining is revealed in the explanation forthe last minute withdrawal. According to Attorney Parker,he failed to prepare a contract proposal in sufficient timebefore the August 23 meeting to permit him to consult withRobert Loggins before he submitted the proposal to theUnion. His failure to prepare a proposed contract soonerwas attributed to the pressure of other business, plusParker's misunderstanding of what he was to submit at theAugust 23 meeting. He testified credibly that he understoodthat he was to prepare a proposal only on openmatters onwhich no company proposal had been made and he onlylearned 2 days before the meeting that he was expected tosubmit a complete contract. For this reason, he did not havethe opportunity to discuss the contract proposal with hisclient before the August 23 meeting.While Attorney Parker may have been less diligent thanhe should have been in not preparing a complete proposalin sufficient time to review it with his principal before sub-mitting it to the Union, there is no contention that he hadbeen lacking in diligence prior to this incident, nor is itcontended that Respondent had engaged in dilatory tactics.Parker's lack of diligence in this one instance must be evalu-ated against his entire course of conduct, and, in my judg-ment, his entire course of conduct does not reveal a purposeto delay and frustrate bargaining.I find that his explanation for the `last minute" withdraw-al of two items from Respondent's offer is not inconsistentwith good-faith bargaining. In contrast, inF & J, supra,theprincipal's entire course of conduct demonstrated bad faith.His last minute withdrawal from previously accepted provi-sionswas accompanied by the insertion of more onerousprovisions. There is none of that here. To the contrary, therecord indicates that the August 23 meeting at which thecomplete contract offer was made was only the seventhmeeting.Neither the General Counsel nor Respondent ad-verts to the terms and conditions of the proposed contract,but evidently it was not a situation, "fraught withconces-sions forced upon the Union by the Company's unfair laborpractices."N.L.R.B. v. Industrial Wire Products Corporation,455 F.2d 673, 679 (C.A. 9, 1972).IfGeneral Counsel's witnesses are believed, however,there is indirect, but strong, proof that Respondent acted inbad faith. Thus, as described earlier, when Johnnie Sandersreturned to work on August 3, after her 3-day suspension,Randy Parker allegedly told her that he had a number ofcomplaints from the Labor Board, but they wouldn'tamount to anything and that Sanders could tell Tilson thatthere would never be a Union there. Former employee AnnHunter testified that on August 9 she notified Randy Parkerby telephone that she was quitting because she was tired ofthe "whole mess" at the plant. He asked her if she hadreference to the Union and added, "That Union is not goingto get in here. It is not going to run my business."Parker denied making the statements attributed to him byboth Hunter and Sanders. I credit Parker who appeared tome to be a truthful witness. Apart from that, I cannot seeany reason for him to have made the remarks attributed tohim on the occasions described, months after an electionwhich the Union had won.Finally, in assessing Respondent's good faith, consider-ation. has to be given to Respondent's conduct vis-a-visSanders, as described above, and to the findings of theBoard inLoggins, Robert D., Ronny M. Loggins and RandyParker d/b/a Loggins Meat Co.,199 NLRB 291, whereinRespondent was found to have engaged in unlawful interro-gation in violation of Section 8(a)(1) of the Act and to havedischarged an employee in violation of Section 8(a)(1) and(3) of the Act. I have considered these matters and am notpersuaded, in light of the circumstances which I have de-scribed above, that they support a finding that Respondentacted in bad faith in this case.For all the foregoing reasons, I shall recommend dismiss-al of the allegations of the complaint that Respondent vio-lated Section 8(a)(5) of the Act.IITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section I, above,occur in connection with its operations described therein,have a close, intimate, and a substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IIITHE REMEDYHaving found the Respondent as engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act,I shall recommend that it be ordered toceaseand desisttherefrom and to take certain affirmative action designed toaffectuate the policy of the Act.The record indicates that after her discharge on August18, Johnnie Sanders was reinstated to her former, or a sub-stantially equivalent, position, and there is no contentionthat she was deprived of seniority or any other rights andprivileges. Accordingly, an order of reinstatement would beinappropriate. However, she has not been made whole forany loss of earnings she may have suffered by reason of her 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful suspension and discharge,and I shall recommendthat she be made whole for any loss of earnings by reasonof such suspension and discharge,by payment to her thesum of money equal to that which she normally would haveearned as wages for the 3 days of her suspension and fromthe date of her discharge to the date when she was reinstat-ed, less net earnings to which shall be added interest at therate of 6 percent per annum in accordance with the formulaset forth in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB 716.The discharge of employees because of their union activi-ties is an unfair labor practice which goes to the very heartof employee rights safeguardedby the Act. Ishall thereforerecommend that Respondent be placed on a Board order tocease and desist from in any manner infringing upon therights of the employees guaranteed in Section7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4).CONCLUSIONS OF LAW1.Loggins Meat Co., Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union No. 540, is a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Johnnie Sanders because of her activi-ties on behalf of Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local Union No.540, Respondent has engaged in, and is engaging, in unfairlabor practices within the meaning of Sections 8(a)(1) and(3) and 2(6) and (7) of the Act.4.General Counsel has failed to establish by a prepon-derance of the evidence that Respondent violated Section8(a)(1) and (5) of the Act as alleged in paragraph 12 of thecomplaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:2.Take the following affirmative action designed to af-fectuate the policiesof the Act:(a)Make Johnnie Sanders whole for any loss of earningssuffered by reason of her suspension and discharge in themanner set forth in the section hereof entitled"Remedy."(b) Preserve and, upon request,make available to theNational Labor Relations Board and its agents for examina-tion in copying,all payroll records,social security records,timecards,personnel records and reports, and all other re-cords relevant and necessary for a determination of theamountof backpaydue within the terms of this recom-mended Order.(c)Post at itsTyler,Texas, plant,copies of the attachednoticemarked"Appendix."8Copies of said notice, onforms providedby theRegional Director for Region 16,after being duly signed by Respondent's authorized repre-sentative,shall be posted immediately upon receipt thereofand be maintained for 60 consecutivedaysthereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered,defaced,or coveredby any othermaterial.(d)Notifythe Regional Director for Region 16, in writ-ing, within 20 days from receipt of this Decision as to whatsteps have been taken to comply herewith.The allegations of the complaint found not to have beensustained by a preponderance of the evidence are herebydismissed.7 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes8 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."ORDER?Respondent, Loggins Meat Co., Inc., its officers, agents,successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in, or.activities on behalfof,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union No. 540, or anyother labor organization of its employees, by suspending ordischarging employees because of their activities on behalfthereof, or otherwise discriminating in regard to the hire ortenure of employment or any terms or conditions or em-ployment of its employees.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-orga-nization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromanyor all such activities.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the law and ordered us topost this notice.WE WILL NOT suspend or discharge employees becauseof their activities on behalf of Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, Local Union No. 540, or any other labor organi-zation.Since the Board found that we violated the law when wesuspended and later discharged Johnnie Sanders, who has LOGGINS MEAT CO., INC.been reinstated,WE WILL make her whole for any loss of payshe may have suffered by reason of the suspension anddischarge.WE WILL NOT in any manner interfere with,restrain,or coerce any employees in the exercise of their rightsto self-organization,to form,join,or assist any labororganization,to bargain collectively through a repre-sentative of their own choosing,and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all such activities.You are free to become and remain members of Amalga-mated Meat Cutters and Butcher Workers of North Ameri-ca,AFL-CIO, Local Union No. 540,or any other labororganization.DatedBy311LOGGINS MEAT CO., INC.(Employer)(Representative(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, Federal Office Building, Rm. 8-A-24, 819 Taylor Street,FortWorth,Texas 76102, Tele-phone 817-334-2921.